Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. et al. (JP 2008/031377 A, published 14 Feb. 2008, hereinafter Suzuki) in view of Takeuchi et al. (JP 2014/233887 A, published 15 Dec. 2014, hereinafter Takeuchi) and further in view of Ali et al. (“Evaluation of storage tank LLDPE polymers for extractable components,” J.Amer.Water Works Assoc., Vol. 108, pp. E256-E261, published 2016, hereinafter Ali) and evidence provided by D&M Plastics (“Polyethylene,” accessed 30 Mar. 2022, hereinafter D&M Plastics).
Regarding claims 43-46, 48, 50, and 52, Suzuki teaches a liquid packaging film comprising a sealing layer comprising an ethylene-C4-10 α-olefin copolymer with a melt flow rate of 0.1-50 g/10 min and a density of 875-970  g/m3 (Abstract and paragraph 0099) (which corresponds to 0.875-0.970 g/cm3).  Suzuki teaches his packaging film comprises a sealant layer and a base film (paragraphs 0099-0100).  Suzuki teaches that the thickness of his sealing layer is 5 to 100 [Symbol font/0x6D]m (paragraph 0099), and the thickness of the overall packaging film is 5 to 300 [Symbol font/0x6D]m (paragraph 0103).  Thus, his LLDPE sealing film is about 1.7% (5/300) to 100% (100/(100) of his whole film.  Suzuki teaches his sealant film can be formed into a packaging bag for refillable contents such as liquid soaps, liquid seasonings, juices, liquors, water, and products containing liquids, such as pickles and retort foods (paragraph 0104).
As evidenced by D&M Plastics, linear low-density polyethylene is a copolymer of ethylene and α-olefins (page 2, LLDPE listing).
Suzuki does not disclose the inclusion of a chemical adsorbent nor the TOC elution performance of the polyethylenes in his layers.
Takeuchi teaches an odor absorption layer by incorporating an odor adsorption agent on an inorganic porous body (Abstract).  Takeuchi teaches one odor adsorbent in which an amino group derived from a polyamine is supported on silicon dioxide as an inorganic porous body is NS-241 (paragraphs 0020 and 0044).  Takeuchi teaches his chemical absorbent has a functional group that binds to aldehydes (paragraph 0023).  Takeuchi teaches his odor absorbing layer is obtained by kneading an odor adsorbent into a heat-sealing resin (paragraph 0026), and the amount of the absorber is 0.1 to 30 wt.% (paragraph 0027), which corresponds to a ratio of adsorbent to thermoplastic resin of 0.1:99.9 to 30:70.  Takeuchi teaches the resin into which the odor adsorbent is kneaded is LLDPE (paragraph 0025). 
Thus, the amount of amount of odor adsorbent in the whole film of Suzuki in view of Takeuchi is 0.0017 (0.1%*1.7%) to 30 wt% (30%*100%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of odor adsorbent and LLDPE density from the overlapping portions of the ranges taught by Suzuki in view of Takeuchi because overlapping ranges have been held to be prima facie obviousness.
Given that Suzuki and Takeuchi are drawn to seal layers comprising LLDPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the odor adsorbent in the amount and in a LLDPE resin as taught by Takeuchi into the sealant film of Suzuki.  Since Suzuki and Takeuchi are both drawn to seal layers comprising LLDPE, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the odor adsorbent in the sealant film of Suzuki.  Further, Takeuchi teaches the odor adsorbent in the LLDPE provides the film with the ability to deodorize against odor emitted by the package (paragraph 0001).
Ali teaches the use of TOC analyses to determine the amount of TOC in LLDPE from manufacturers (page E260, 1st column, TOC analyses section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a LLDPE with low TOC, including those values claimed, as taught by Ali for the sealant film of Suzuki in view of Takeuchi.  Ali teaches that some LLDPE samples had TOC values as low as their water blank (page E260, 2nd column, Summary section, 1st paragraph).  Ali teaches that polymers contain proprietary additives, which can lead to potential health-related concerns from skin absorption of these chemicals (page E256, 2nd column, 2nd and 3rd paragraphs).  
Regarding claim 47, Suzuki in view of Takeuchi and further in view of Ali teaches the elements of claim 43.
Suzuki in view of Takeuchi and further in view of Ali does not disclose the number of pinholes generated after 5000 times of Gelbo Flex at 23⁰C.
It is the examiner’s position that given that Suzuki teaches the same LLDPE resin and Takeuchi teaches the same odor adsorbent and in the same amounts as the claimed invention the seal films of Suzuki in view of Takeuchi and further in view of Ali would inherently have the same number of pinholes after 5000 times of Gelbo Flex at 23⁰C as the claimed invention, and therefore, would fall within the claimed range for the number of pinholes after 5000 times of Gelbo Flex at 23⁰C.
Regarding claim 49, Suzuki in view of Takeuchi and further in view of Ali teaches the elements of claim 48, and Suzuki teaches his LLDPE has a melt flow rate of 0.1 to 50 g/10 min (claim 1).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a melt flow rate from the overlapping portion of the range taught by Suzuki because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 51, Suzuki in view of Takeuchi and further in view of Ali teaches the elements of claim 43, and Suzuki teaches his sealant film is laminated on a base film (paragraph 0102).  Thus, the sealant film of Suzuki in view of Takeuchi and further in view of Ali comprises a non-odor adsorption layer on one surface of his odor adsorption layer/sealant film.

Response to Arguments
Applicant's arguments filed 27 Oct. 2022 have been fully considered.  Applicant’s amendment overcame the set of rejections based on Okumura as the primary reference; however, applicant’s arguments regarding the set of rejections based on Suzuki as the primary reference were not persuasive. 
Applicant amended claims 43, 45, 47, 50, and 51.
Applicant argues that Suzuki provides no information about the elution properties.
It is agreed that Suzuki does not teach LLDPE having low elution as presently claimed, which is why Suzuki is combined with Ali. 
Applicant argues that Ali is related to storage tanks and cannot reasonably be used as guidance for selecting materials to be used in a sealant film.
However, Ali is not used to teach packaging film (which is already taught by Suzuki) but rather for the concept of why (health concerns) one would want an LLDPE with low elution, including that presently claimed, which would be relevant for the packaging film of Suzuki. 
Applicant argues that the measurements carried out by Ali provide no basis for determining whether materials would have the properties required by claim 43.
However, Ali provides a motivation for using low-elution LLDPE resins, since some polymers with proprietary additives, which increase the amount of eluting TOC, can lead to potential health-related concerns.  Given Ali’s teaching on the importance of using low TOC elution polyethylenes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a LLDPE with low TOC, including those values claimed, as taught by Ali for the sealant film of Suzuki in view of Takeuchi.
Applicant argues that Takeuchi does not discuss low elution materials and does not remedy the deficiencies of Suzuki in view of Ali.
However, as set forth above, the examiner maintains there is no deficiencies with respect to the combination of Suzuki with Ali.  
With respect to Takeuchi, note that while Takeuchi does not disclose all the features of the present claimed invention, Takeuchi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely an odor absorption layer by incorporating an odor adsorption agent on an inorganic porous body, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787